—Appeal from a decision of the Unemployment Insurance Appeal Board, filed June 16, 1997, which ruled that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
Claimant was discharged from his employment as a gateway agent for an air cargo carrier after an employee whom he supervised apparently damaged an aircraft by attempting to close its cargo container locks with a crowbar. Claimant subsequently submitted a written report in which he falsely confessed that it was he and not the employee he supervised, who had caused the damage. When the employer learned of this misrepresentation, claimant was fired for falsifying the facts of an aircraft damage investigation. The Unemployment Insurance Appeal Board ruled that claimant lost his employment due to misconduct. We affirm. This Court has ruled that falsifying data on documents prepared in the course of one’s employment may be construed as disqualifying misconduct (see, Matter of Quackenbush [Paul Korman Sales Agency— Sweeney], 241 AD2d 653; see also, Matter of Dennis [Westgate Nursing Home — Sweeney], 233 AD2d 730, Iv denied 89 NY2d 811). As substantial evidence supports the Board’s decision, it will not be disturbed.
Crew III, J. P., White, Yesawich Jr., Peters and Carpinello, JJ., concur.
Ordered that the decision is affirmed, without costs.